Title: From Louisa Catherine Johnson Adams to George Washington Adams, 8 June 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My dear George.
					Washington 8th June 1820
				
				It is long since I wrote you, because I thought you so busily engaged that you would have no time to answer me, and because I believe my letters are rather an incumbrance than a pleasure—I thank you very much for the Poem which you sent me; it is like all the Poetry of Rogers very beautiful, but almost too highly polished, and if I may use the expression “smells too much of the lamp”. You know my sentiments as it regards poetry already; therefore I need not say, that I prefer the bold irregularity and inequality of Dryden, to the very high finish of Rogers, which like that beauty which consists of exquisite symmetry of form and feature, is notwithstanding often eclipsed by something not half so really lovely, but infinitely more attractive—Too much polish defeats its end, and generally produces monotony or insipidity—Nature may be improved by Art, but is never so much embellished as when we closely copy her multiplied and varied   beauties and by blending gradually and if possible almost imperceptibly the high and the low, the rough, and the smooth, the brilliant and the sombre, with the grand and the softer tints, which the energy of native and cultivated genius so readily perceives and altogether   combines, to produce effect—The whole system of nature consists of inequalities, and we cannot look around us without seeing the most striking contrast.—The Mountains and the valleys, the hills and the dales, the Rivers and the brooks, the trees and the shrubs, the Lion and the mouse; &cc yet all so closely blended, and so intimately connected, as to form one great and beautiful order, far beyond our powers to conceive, utterly beyond our means to imitate—So it is in the mind of man; one is weak and sterile, another quick to in perception, slow in retention; another flighty, and another solid; and sometimes tho’ rarely we meet with those who appear to possess all these qualities combined, the vast powers of whose minds approach almost to our ideas of perfection, or at least as emanations of that divine intellect in whom we have our being. It is to this superlative something which tho’ unseen makes itself felt in such a variety of ways, that  I ever look—this something so inexpressible, so far beyond myself, and yet which I feel exists and has a being, and from which we daily see sparks elicited, where no advantage has been derived by what is called education or instruction—but I have said enough on this subject to tire you, and to bewilder myself; for on reading what I have written, I believe you will be very much puzzled to understand my meaning, and I do not know how  to make myself intelligible—After all I allow that Rogers is a very sweet Poet, and I wish I was so gifted. May You my Son possess some of those ethereal sparks of which I speak, but may that bright intelligence which rules our destinies, teach you to use it with judgement and discretion, to your own honour and to the advantage of your fellow mortals—In this wish I will conclude and in the hope of your accomplishing your present undertaking with all the success you can desire— Your Mother 
					L. C Adams.
				
				
					P.S. I fear you will call this Letter Rhodomantade 
				
			